Citation Nr: 1736051	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  15-23 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for pulmonary arterial hypertension, to include as due to herbicide agent exposure or secondary to service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1967 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran requested a Board hearing on his VA-Form 9 dated in July 2015, but later withdrew this request in April 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Although the Board regrets the additional delay, the Board finds that additional development is needed before the Veteran's claim on appeal can be decided.  

The Veteran contends that his pulmonary arterial hypertension is related to his military service, to include herbicide exposure in the Republic of Vietnam.  

The Veteran served in Vietnam and is therefore presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

The Board notes that there is no opinion concerning whether the Veteran's pulmonary arterial hypertension may be associated with his conceded exposure to herbicide agents.  While pulmonary arterial hypertension is not listed as a presumptive disease under 38 C.F.R. § 3.309(e) and is specifically excluded as being part of ischemic heart disease, a Veteran may nonetheless prevail on direct service connection although service connection on a presumptive basis is not available.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).  The National Academy of Science's Institute of Medicine's "Veterans and Agent Orange: Update 2010" concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694.  This meets the "low threshold" for obtaining an examination to establish the nexus element of the Veteran's pulmonary arterial hypertension claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, remand is required to afford the Veteran an examination for the purpose of obtaining an opinion regarding the nexus element of his claim of entitlement to service connection for hypertension on a direct basis.  

In addition, service connection has recently been established for diabetes.  After review, the Board finds the record raises the issue of secondary service connection.  The examiner should also address whether the Veteran's pulmonary arterial hypertension was caused or aggravated by his service-connected diabetes mellitus.  

Additionally, attempts to identify and obtain any outstanding, current treatment records should be made before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Issue the Veteran a VCAA notification letter regarding secondary service connection.

2.  Identify and obtain any outstanding VA treatment records that are not already associated with the claims file.  All reasonable attempts should be made to obtain any identified records.  

3.  After completing directives #1-2, schedule the Veteran for a VA examination to address the nature and etiology of his pulmonary arterial hypertension.  The entire claims file, including electronic records, must be reviewed by the examiner in conjunction with the examination.  Any necessary testing should be accomplished.

After reviewing the record and performing any examination of the Veteran or diagnostic testing deemed necessary, the examiner should address the following:

a.  Whether it is at least as likely as not (50 percent probability or greater) that any current hypertension was incurred in or otherwise related to the Veteran's military service, including exposure to herbicide agents (e.g. Agent Orange).

In answering this question, the examiner should note that it has been conceded that the Veteran was exposed to herbicide agents during his active service.  In addition, the examiner is asked to specifically comment on any medical literature the examiner deems relevant, including but not limited to, the National Academy of Science's Institute of Medicine's "Veterans and Agent Orange: Update 2010" and "Veterans and Agent Orange: Update 2014" which concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension.

b.  If the response to (a) is negative, whether it is at least as likely as not that the Veteran's pulmonary arterial hypertension was caused by service-connected diabetes mellitus. 

c.  If the response to (b) is negative, whether it is at least as likely as not that the Veteran's pulmonary arterial hypertension was aggravated beyond the natural progress of the disease by service-connected diabetes mellitus.  

4.  The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

5.  After completing all actions set forth above and any further action needed as a consequence of the above development, readjudicate the claim on appeal.  If the benefit on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case and allow the appropriate time for response.  Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016). 


